Exhibit 10.5

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
BORROWER.

THE INDEBTEDNESS REPRESENTED BY THIS INSTRUMENT IS SUBORDINATED TO THE PAYMENT
OF SENIOR INDEBTEDNESS IN ACCORDANCE WITH AND TO THE EXTENT PROVIDED HEREIN.

 

SENIOR SUBORDINATED CONVERTIBLE PROMISSORY NOTE

$8,091,482.04                                                                                                                                              
Manitowoc, Wisconsin

FOR VALUE RECEIVED, TOWER TECH HOLDINGS INC., a Nevada corporation (hereinafter
referred to as the “Borrower”), hereby promises to pay to the order of TONTINE
OVERSEAS FUND, LTD., and its successors and assigns (hereinafter referred to as
“Holder”), in the manner hereinafter provided, the principal sum of EIGHT
MILLION, NINETY-ONE THOUSAND, FOUR HUNDRED EIGHTY-TWO DOLLARS AND FOUR CENTS
($8,091,482.04), as it may be increased herein, in immediately available funds
and in lawful money of the United States of America, together with interest
thereon, all in accordance with the provisions hereinafter specified.  This Note
is one of approximately $25,000,000 in aggregate principal amount of Senior
Subordinated Convertible Promissory Notes (each a “Note” and collectively, the
“Notes”) issued pursuant to the Securities Purchase Agreement dated August 22,
2007, by and among the Borrower and the original purchasers of the Notes (the
“Purchase Agreement”), and is subject to the provisions set forth therein.


1.                                       ACCRUAL OF INTEREST.  INTEREST SHALL
ACCRUE ON THE OUTSTANDING PRINCIPAL AMOUNT HEREOF (INCLUDING ANY PIK INTEREST,
AS HEREAFTER DEFINED) AT (I) A RATE EQUAL TO NINE AND ONE-HALF PERCENT (9.50%)
PER ANNUM FOR THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING ON THE DATE
THAT IS NINE MONTHS FROM THE DATE HEREOF (THE “INITIAL PERIOD”) AND (II) A RATE
EQUAL TO THIRTEEN AND ONE-HALF PERCENT (13.50%) PER ANNUM FOR THE PERIOD
FOLLOWING THE INITIAL PERIOD.  INTEREST SHALL BE CALCULATED HEREUNDER ON THE
BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED.


2.                                       PAYMENT OF INTEREST.  COMMENCING ON
DECEMBER 31, 2007, THE BORROWER SHALL PAY INTEREST ON THIS NOTE SEMI-ANNUALLY IN
ARREARS ON EACH JUNE 30 AND DECEMBER 31 OF EACH CALENDAR YEAR AND ON THE
MATURITY DATE (AS HEREAFTER DEFINED), OR IF ANY SUCH DAY IS NOT A BUSINESS DAY,
ON THE NEXT SUCCEEDING BUSINESS DAY (EACH AN “INTEREST PAYMENT DATE”), TO
HOLDER.  INTEREST PAYABLE ON THIS NOTE SHALL BE PAID ON EACH INTEREST

--------------------------------------------------------------------------------



                                                PAYMENT DATE, AT THE ELECTION OF
THE BORROWER, (I) IN CASH OR (II) IN KIND, IN WHICH EVENT, THE AMOUNT OF THE
PRINCIPAL OUTSTANDING UNDER THIS NOTE SHALL BE INCREASED BY THE AMOUNT OF SUCH
INTEREST PAYMENT (“PIK INTEREST”) ON SUCH INTEREST PAYMENT DATE AND INTEREST
SHALL THEN ACCRUE ON THE INCREASED PRINCIPAL AMOUNT.  DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY CONTAINED IN
THIS NOTE, INTEREST PAYABLE ON THE OUTSTANDING PRINCIPAL HEREUNDER, INCLUDING
ANY PIK INTEREST, SHALL BEAR INTEREST AT THE THEN APPLICABLE INTEREST RATE SET
FORTH IN SECTION 1 PLUS TWO PERCENT (2%) PER ANNUM AND SUCH INTEREST SHALL BE
PAYABLE UPON DEMAND.


3.                                       SCHEDULED PRINCIPAL PAYMENTS.  THE
BORROWER SHALL MAKE PAYMENTS OF PRINCIPAL TO HOLDER AS FOLLOWS: (I) ON THE FIRST
ANNIVERSARY OF THIS NOTE, THE SUM OF $809,148.2, WHICH REPRESENTS 10% OF
ORIGINAL PRINCIPAL AMOUNT OF THIS NOTE, (II) ON THE SECOND ANNIVERSARY OF THIS
NOTE, THE SUM OF $3,236,592.82, WHICH REPRESENTS 40% OF ORIGINAL PRINCIPAL
AMOUNT OF THIS NOTE, AND (III) ON THE THIRD ANNIVERSARY OF THIS NOTE (THE
“MATURITY DATE”), A FINAL PAYMENT OF THE SUM OF THE OUTSTANDING PRINCIPAL
BALANCE OF THIS NOTE, INCLUDING THE AMOUNT OF ANY PIK INTEREST, TOGETHER WITH
ACCRUED AND UNPAID INTEREST THEREON, AND ALL OTHER OBLIGATIONS AND INDEBTEDNESS
OWING HEREUNDER, IF NOT SOONER PAID.


4.                                       PREPAYMENT.  THIS NOTE MAY BE PREPAID
IN WHOLE OR IN PART AT ANY TIME WITHOUT PREMIUM OR PENALTY; PROVIDED, HOWEVER,
THAT THE BORROWER MAY NOT PREPAY THE NOTE OR ANY PORTION OF THE OUTSTANDING
PRINCIPAL BALANCE OF THE NOTE IF HOLDER HAS SURRENDERED THE NOTE TO THE BORROWER
AND PROVIDED WRITTEN NOTICE TO THE BORROWER OF ITS ELECTION TO CONVERT THE NOTE
OR SUCH PORTION OF THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE INTO CONVERSION
SHARES PURSUANT TO SECTION 6.  ANY PREPAYMENT OF PRINCIPAL SHALL BE ACCOMPANIED
BY PAYMENT OF ANY INTEREST, IF ANY, ACCRUED AND UNPAID THROUGH THE DATE OF SUCH
PREPAYMENT.


5.                                       MANNER AND APPLICATION OF PAYMENTS. 
ALL AMOUNTS PAYABLE HEREUNDER SHALL BE PAYABLE TO HOLDER BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS.  PAYMENTS HEREUNDER SHALL BE APPLIED FIRST TO
INTEREST AND THEN TO PRINCIPAL OUTSTANDING HEREUNDER, EXCEPT THAT IF HOLDER HAS
INCURRED ANY COST OR EXPENSE IN CONNECTION WITH THE ENFORCEMENT OR COLLECTION OF
THE OBLIGATIONS OF THE BORROWER HEREUNDER, HOLDER SHALL HAVE THE OPTION OF
APPLYING ANY MONIES RECEIVED FROM THE BORROWER TO PAYMENT OF SUCH COSTS OR
EXPENSES PLUS INTEREST THEREON BEFORE APPLYING ANY OF SUCH MONIES TO ANY
INTEREST OR PRINCIPAL THEN DUE.


6.                                       CONVERSION.  THIS NOTE IS CONVERTIBLE
INTO COMMON STOCK, $0.001 PAR VALUE PER SHARE OF THE BORROWER (“COMMON STOCK”)
IN ACCORDANCE WITH THIS SECTION 6.


I.                  EXCEPT AS SET FORTH BELOW, HOLDER HAS THE UNRESTRICTED
RIGHT, AT HOLDER’S OPTION, TO CONVERT, IN WHOLE OR IN PART, THE OUTSTANDING
PRINCIPAL BALANCE OF THIS NOTE, INCLUDING THE AMOUNT OF ANY PIK INTEREST,
TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON (THE “CONVERSION PRINCIPAL”),
INTO FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK.  THE RIGHT TO CONVERT
MAY BE EXERCISED BY HOLDER AT ANY TIME AFTER THREE (3) MONTHS FOLLOWING THE DATE
HEREOF; PROVIDED, HOWEVER, THAT HOLDER’S RIGHT


 

2

--------------------------------------------------------------------------------



                        TO CONVERT MAY NOT BE EXERCISED FOR THE SIX (6) MONTH
PERIOD (THE “NON-CONVERSION PERIOD”) FOLLOWING THE DATE ON WHICH THE BORROWER
FILES A REGISTRATION STATEMENT WITH THE SECURITIES AND EXCHANGE COMMISSION FOR
THE PURPOSE OF REGISTERING SHARES TO BE OFFERED BY THE BORROWER IN A RIGHTS
OFFERING TO ITS STOCKHOLDERS, SO LONG AS AT ALL TIMES DURING THE NON-CONVERSION
PERIOD, THE BORROWER IS TAKING ALL REASONABLE STEPS TO EFFECTUATE THE
CONSUMMATION OF THE RIGHTS OFFERING.  THE NUMBER OF SHARES OF COMMON STOCK INTO
WHICH THIS NOTE MAY BE CONVERTED (THE “CONVERSION SHARES”) SHALL BE DETERMINED
BY DIVIDING THE CONVERSION PRINCIPAL (AS DETERMINED ON THE DATE THAT HOLDER
EXERCISES THIS CONVERSION RIGHT) BY THE CONVERSION PRICE.  THE INITIAL
CONVERSION PRICE SHALL BE $7.50.


II.               HOLDER SHALL BE ENTITLED TO CONVERT THIS NOTE BY SURRENDERING
THIS NOTE AT THE OFFICE OF THE BORROWER AND SHALL GIVE WRITTEN NOTICE TO THE
BORROWER OF THE ELECTION TO CONVERT THIS NOTE AND SHALL STATE THEREIN THE NAME
OR NAMES IN WHICH THE CERTIFICATE OR CERTIFICATES FOR CONVERSION SHARES ARE TO
BE ISSUED.


III.            SUCH CERTIFICATE OR CERTIFICATES SHALL BEAR SUCH LEGENDS AS ARE
REQUIRED, IN THE OPINION OF COUNSEL TO THE BORROWER, BY APPLICABLE STATE AND
FEDERAL SECURITIES LAWS.  THE BORROWER SHALL, AS SOON AS PRACTICABLE THEREAFTER,
BUT NO LATER THAN SEVEN (7) BUSINESS DAYS, ISSUE AND DELIVER TO HOLDER A
CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF CONVERSION SHARES TO WHICH HOLDER
SHALL BE ENTITLED AS AFORESAID.  SUCH CONVERSION SHALL BE DEEMED TO HAVE BEEN
MADE IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE DATE OF SURRENDER OF THIS
NOTE, AND THE PERSON OR PERSONS ENTITLED TO RECEIVE THE CONVERSION SHARES
ISSUABLE UPON SUCH CONVERSION SHALL BE TREATED FOR ALL PURPOSES AS THE RECORD
HOLDER OR HOLDERS OF SUCH CONVERSION SHARES AS OF SUCH DATE.


IV.           NO FRACTIONAL SHARES OF COMMON STOCK SHALL BE ISSUED ON CONVERSION
OF THIS NOTE.


V.              IN THE EVENT THE BORROWER SHOULD AT ANY TIME OR FROM TIME TO
TIME AFTER THE DATE HEREOF FIX A RECORD DATE FOR THE SPLIT OR SUBDIVISION OF THE
OUTSTANDING SHARES OF COMMON STOCK OR THE DETERMINATION OF HOLDERS OF COMMON
STOCK TO RECEIVE DIVIDENDS OR OTHER DISTRIBUTIONS PAYABLE IN ADDITIONAL SHARES
OF COMMON STOCK OR OTHER SECURITIES OR RIGHTS CONVERTIBLE INTO, OR ENTITLING THE
HOLDER THEREOF TO RECEIVE DIRECTLY OR INDIRECTLY, ADDITIONAL SHARES OF COMMON
STOCK (“COMMON STOCK EQUIVALENTS”) WITHOUT PAYMENT OF ANY CONSIDERATION BY SUCH
HOLDER FOR THE ADDITIONAL SHARES OF COMMON STOCK OR THE COMMON STOCK
EQUIVALENTS, THEN, AS OF SUCH RECORD DATE (OR THE DATE OF SUCH DIVIDEND
DISTRIBUTION, SPLIT OR SUBDIVISION IF NO RECORD DATE IS FIXED), THE CONVERSION
PRICE OF THIS NOTE SHALL BE APPROPRIATELY DECREASED SO THAT THE NUMBER OF
CONVERSION SHARES ISSUABLE UPON CONVERSION OF THIS NOTE SHALL BE INCREASED IN
PROPORTION TO SUCH INCREASE OR POTENTIAL INCREASE OF OUTSTANDING SHARES OF
COMMON STOCK.


VI.           IF THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AT ANY TIME
AFTER THE DATE HEREOF IS DECREASED BY A COMBINATION OF THE OUTSTANDING SHARES OF
COMMON STOCK, THEN, FOLLOWING THE RECORD DATE OF SUCH COMBINATION, THE
CONVERSION PRICE FOR THIS NOTE SHALL BE APPROPRIATELY INCREASED SO THAT THE
NUMBER OF SHARES OF COMMON


 

3

--------------------------------------------------------------------------------



                        STOCK ISSUABLE ON CONVERSION HEREOF SHALL BE DECREASED
IN PROPORTION TO SUCH DECREASE IN OUTSTANDING SHARES OF COMMON STOCK.


VII.        THE BORROWER SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF
ITS AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK, SOLELY FOR THE PURPOSE OF
EFFECTING THE CONVERSION OF THIS NOTE, SUCH NUMBER OF ITS SHARES OF COMMON STOCK
AS SHALL FROM TIME TO TIME BE SUFFICIENT TO EFFECT THE CONVERSION OF THIS NOTE;
AND IF AT ANY TIME THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK
SHALL NOT BE SUFFICIENT TO EFFECT THE CONVERSION OF THE ENTIRE CURRENT
CONVERSION PRINCIPAL OF THIS NOTE, IN ADDITION TO SUCH OTHER REMEDIES AS SHALL
BE AVAILABLE TO HOLDER, THE BORROWER WILL USE ITS BEST EFFORTS TO TAKE SUCH
CORPORATE ACTION AS MAY, IN THE OPINION OF ITS COUNSEL, BE NECESSARY TO INCREASE
ITS AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK TO SUCH NUMBER OF SHARES AS
SHALL BE SUFFICIENT FOR SUCH PURPOSES.


VIII.     THE BORROWER SHALL USE ITS BEST EFFORTS TO ENSURE THAT ANY FUTURE
ACQUISITIONS OF COMMON STOCK BY HOLDER UPON THE CONVERSION, IN WHOLE OR IN PART,
OF THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE SHALL NOT BE SUBJECT TO THE
PROVISIONS OF ANY ANTI-TAKEOVER LAWS AND REGULATIONS OF ANY GOVERNMENTAL
AUTHORITY, INCLUDING WITHOUT LIMITATION, THE APPLICABLE PROVISIONS OF THE NEVADA
REVISED STATUTES, AND ANY PROVISIONS OF AN ANTI-TAKEOVER NATURE ADOPTED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR CONTAINED IN THE BORROWER’S ARTICLES OF
INCORPORATION, BYLAWS, OR THE ORGANIZATIONAL DOCUMENTS OF ANY OF ITS
SUBSIDIARIES, EACH AS AMENDED.


7.                                       NO SECURITY.  THIS NOTE IS AN UNSECURED
OBLIGATION OF THE BORROWER AND NO COLLATERAL ACCOMPANIES THE OBLIGATIONS
HEREUNDER.


8.                                       SUBORDINATION.  THE INDEBTEDNESS OF THE
BORROWER EVIDENCED BY THIS NOTE, INCLUDING THE PRINCIPAL AND INTEREST, IS
SUBORDINATED AND JUNIOR IN RIGHT OF PAYMENT TO ALL SENIOR INDEBTEDNESS UNDER AND
AS DEFINED IN THE DEBT SUBORDINATION AGREEMENT BETWEEN THE ORIGINAL HOLDER OF
THIS NOTE AND LASALLE BANK NATIONAL ASSOCIATION, DATED OF EVEN DATE HEREWITH
(THE “DEBT SUBORDINATION AGREEMENT”), AS MORE FULLY SET FORTH IN THE DEBT
SUBORDINATION AGREEMENT.


9.                                       TREATMENT OF NOTES.  EACH NOTE ISSUED
PURSUANT TO THE PURCHASE AGREEMENT OR SUBSEQUENTLY ISSUED IN REPLACEMENT THEREOF
SHALL RANK PARI PASSU WITH EACH OTHER AS TO THE PAYMENT OF PRINCIPAL AND
INTEREST.  FURTHER, THE NOTES AND ANY NOTES SUBSEQUENTLY ISSUED IN REPLACEMENT
THEREOF SHALL RANK SENIOR AS TO THE PAYMENT OF PRINCIPAL AND INTEREST WITH ALL
PRESENT AND FUTURE INDEBTEDNESS FOR MONEY BORROWED OF THE BORROWER OTHER THAN
THE SENIOR INDEBTEDNESS.


10.                                 EVENTS OF DEFAULT.  EACH OF THE FOLLOWING
ACTS, EVENTS OR CIRCUMSTANCES SHALL CONSTITUTE AN EVENT OF DEFAULT (EACH AN
“EVENT OF DEFAULT”) HEREUNDER:


I.                  THE BORROWER SHALL DEFAULT IN THE PAYMENT WHEN DUE (IN
ACCORDANCE WITH THE TERMS OF THE NOTES) OF ANY PRINCIPAL, INCLUDING PIK
INTEREST, INTEREST OR OTHER AMOUNTS


 

4

--------------------------------------------------------------------------------



                        OWING HEREUNDER OR UNDER ANY OTHER NOTE, AND SUCH
DEFAULT IS NOT CURED WITHIN THREE (3) BUSINESS DAYS OF THE DUE DATE;


II.               ANY REPRESENTATION OR WARRANTY MADE BY THE BORROWER IN THE
PURCHASE AGREEMENT SHALL HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT
ON THE DATE AS OF WHICH SUCH REPRESENTATION OR WARRANTY WAS MADE;


III.            THE BORROWER SHALL FAIL TO PERFORM OR OBSERVE ANY MATERIAL
AGREEMENT, COVENANT OR OBLIGATION ARISING UNDER ANY PROVISION HEREOF, UNDER ANY
OTHER NOTE OR THE PURCHASE AGREEMENT FOR MORE THAN THIRTY (30) DAYS FOLLOWING
RECEIPT BY THE BORROWER OF A NOTICE FROM HOLDER INDICATING ANY SUCH VIOLATION;


IV.           THE BORROWER’S FAILURE TO DELIVER CERTIFICATES FOR THE CONVERSION
SHARES IN ACCORDANCE WITH SECTION 6(III)


V.              ANY DEFAULT BY THE BORROWER UNDER THE TERMS OF ANY OTHER
INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER THAT IS NOT CURED
OR WAIVED WITHIN ANY GRACE PERIOD APPLICABLE THERETO;


VI.           THE BORROWER SHALL COMMENCE A VOLUNTARY CASE CONCERNING ITSELF
UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS OR STATUTES (INCLUDING TITLE 11
OF THE UNITED STATES CODE, AS AMENDED, SUPPLEMENTED OR REPLACED) (COLLECTIVELY,
THE “BANKRUPTCY CODE”); OR (B) AN INVOLUNTARY CASE IS COMMENCED AGAINST THE
BORROWER AND IS NOT DISMISSED WITHIN NINETY (90) DAYS; OR (C) A CUSTODIAN (AS
DEFINED IN THE BANKRUPTCY CODE) IS APPOINTED FOR, OR TAKES CHARGE OF, ALL OR
SUBSTANTIALLY ALL OF THE PROPERTY OF THE BORROWER OR THE BORROWER COMMENCES ANY
OTHER PROCEEDINGS UNDER ANY REORGANIZATION, ARRANGEMENT, ADJUSTMENT OF DEBT,
RELIEF OF DEBTORS, DISSOLUTION, INSOLVENCY OR LIQUIDATION OR SIMILAR LAW OF ANY
JURISDICTION WHETHER NOW OR HEREAFTER IN EFFECT RELATING TO THE BORROWER OR
THERE IS COMMENCED AGAINST THE BORROWER ANY SUCH PROCEEDING; OR (D) ANY ORDER OF
RELIEF OR OTHER ORDER APPROVING ANY SUCH CASE OR PROCEEDING IS ENTERED; OR (E)
THE BORROWER IS ADJUDICATED INSOLVENT OR BANKRUPT; OR (F) THE BORROWER MAKES A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR (G) THE BORROWER SHALL CALL
A MEETING OF ITS CREDITORS WITH A VIEW TO ARRANGING A COMPOSITION OR ADJUSTMENT
OF ITS DEBTS; OR (H) THE BORROWER SHALL BY ANY ACT OR FAILURE TO ACT CONSENT TO,
APPROVE OF OR ACQUIESCE IN ANY OF THE FOREGOING; AND


VII.        THIS NOTE OR ANY OTHER NOTE SHALL CEASE TO BE IN FULL FORCE AND
EFFECT, OR SHALL CEASE TO PROVIDE THE RIGHTS, POWERS AND PRIVILEGES PURPORTED TO
BE CREATED HEREBY.


SUBJECT TO THE DEBT SUBORDINATION AGREEMENT, IF AN EVENT OF DEFAULT, OTHER THAN
AN EVENT OF DEFAULT DESCRIBED IN SECTION 10(VI), OCCURS, HOLDER BY WRITTEN
NOTICE TO THE BORROWER MAY DECLARE THE PRINCIPAL OF AND ACCRUED INTEREST ON THIS
NOTE TO BE IMMEDIATELY DUE AND PAYABLE.  UPON A DECLARATION OF ACCELERATION,
SUCH PRINCIPAL AND INTEREST WILL BECOME IMMEDIATELY DUE AND PAYABLE.  IF AN
EVENT OF DEFAULT DESCRIBED IN SECTION 10(VI) OCCURS, THE PRINCIPAL OF AND
ACCRUED INTEREST ON THIS NOTE THEN


 

5

--------------------------------------------------------------------------------



OUTSTANDING WILL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT ANY DECLARATION OR
OTHER ACT ON THE PART OF HOLDER.


11.                                 REMEDIES; CUMULATIVE RIGHTS.  IN ADDITION TO
THE RIGHTS PROVIDED UNDER SECTION 9, HOLDER SHALL ALSO HAVE ANY OTHER RIGHTS
THAT HOLDER MAY HAVE BEEN AFFORDED UNDER ANY CONTRACT OR AGREEMENT AT ANY TIME,
INCLUDING THE PURCHASE AGREEMENT, AND ANY OTHER RIGHTS THAT HOLDER MAY HAVE
PURSUANT TO APPLICABLE LAW.  NO DELAY ON THE PART OF HOLDER IN THE EXERCISE OF
ANY POWER OR RIGHT UNDER THIS NOTE OR UNDER ANY OTHER INSTRUMENT EXECUTED
PURSUANT HERETO SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL A SINGLE OR PARTIAL
EXERCISE OF ANY POWER OR RIGHT PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER POWER OR RIGHT.


NO EXTENSIONS OF TIME OF THE PAYMENT OF THIS NOTE OR ANY OTHER MODIFICATION,
AMENDMENT OR FORBEARANCE MADE BY AGREEMENT WITH ANY PERSON NOW OR HEREAFTER
LIABLE FOR THE PAYMENT OF THIS NOTE SHALL OPERATE TO RELEASE, DISCHARGE, MODIFY,
CHANGE OR AFFECT THE LIABILITY OF ANY CO-BORROWER, ENDORSER, GUARANTOR OR ANY
OTHER PERSON WITH REGARD TO THIS NOTE, EITHER IN PART OR IN WHOLE.  NO FAILURE
ON THE PART OF HOLDER OR ANY HOLDER HEREOF TO EXERCISE ANY RIGHT OR REMEDY
HEREUNDER, WHETHER BEFORE OR AFTER THE OCCURRENCE OF A DEFAULT, SHALL CONSTITUTE
A WAIVER THEREOF, AND NO WAIVER OF ANY PAST DEFAULT SHALL CONSTITUTE A WAIVER OF
ANY FUTURE DEFAULT OR OF ANY OTHER DEFAULT.  NO FAILURE TO ACCELERATE THE DEBT
EVIDENCED HEREBY BY REASON OF AN EVENT OF DEFAULT HEREUNDER OR ACCEPTANCE OF A
PAST DUE INSTALLMENT, OR INDULGENCE GRANTED FROM TIME TO TIME SHALL BE CONSTRUED
TO BE A WAIVER OF THE RIGHT TO INSIST UPON PROMPT PAYMENT THEREAFTER, OR TO
IMPOSE LATE PAYMENT CHARGES, OR SHALL BE DEEMED TO BE A NOVATION OF THIS NOTE OR
ANY REINSTATEMENT OF THE DEBT EVIDENCED HEREBY, OR A WAIVER OF SUCH RIGHT OF
ACCELERATION OR ANY OTHER RIGHT, OR BE CONSTRUED SO AS TO PRECLUDE THE EXERCISE
OF ANY RIGHT WHICH HOLDER OR ANY HOLDER HEREOF MAY HAVE, WHETHER BY THE LAWS OF
THE STATE OF WISCONSIN, BY AGREEMENT OR OTHERWISE, AND NONE OF THE FOREGOING
SHALL OPERATE TO RELEASE, CHANGE OR AFFECT THE LIABILITY OF THE BORROWER OF THIS
NOTE, AND THE BORROWER HEREBY EXPRESSLY WAIVES (TO THE EXTENT ALLOWED BY LAW)
THE BENEFIT OF ANY STATUTE OR RULE OF LAW OR EQUITY WHICH WOULD PRODUCE A RESULT
CONTRARY TO OR IN CONFLICT WITH THE FOREGOING.


12.                                 WAIVERS.  EXCEPT FOR THE NOTICES EXPRESSLY
REQUIRED BY THE TERMS OF THIS NOTE (WHICH RIGHTS TO NOTICE ARE NOT WAIVED BY THE
BORROWER), THE BORROWER, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, HEREBY
FOREVER WAIVES PRESENTMENT, PROTEST AND DEMAND, NOTICE OF PROTEST, DEMAND,
DISHONOR AND NON-PAYMENT OF THIS NOTE, AND ALL OTHER NOTICES IN CONNECTION WITH
THE DELIVERY, ACCEPTANCE, PERFORMANCE, DEFAULT OR ENFORCEMENT OF THE PAYMENT OF
THIS NOTE, AND WAIVES AND RENOUNCES (TO THE EXTENT ALLOWED BY LAW), ALL RIGHTS
TO THE BENEFITS OF ANY STATUTE OF LIMITATIONS AND ANY MORATORIUM, APPRAISEMENT,
AND EXEMPTION NOW ALLOWED OR WHICH MAY HEREBY BE PROVIDED BY ANY FEDERAL OR
STATE STATUTE OR DECISIONS AGAINST THE ENFORCEMENT AND COLLECTION OF THE
OBLIGATIONS EVIDENCED BY THIS NOTE AND ANY AND ALL AMENDMENTS, SUBSTITUTIONS,
EXTENSIONS, RENEWALS, INCREASES, AND MODIFICATIONS HEREOF.

 

 

6

--------------------------------------------------------------------------------



13.                                 ATTORNEYS’ FEES.  THE BORROWER AGREES TO PAY
ALL REASONABLE COSTS AND EXPENSES OF COLLECTION AND ENFORCEMENT OF THIS NOTE
WHEN INCURRED, INCLUDING HOLDER’S REASONABLE ATTORNEYS’ FEES AND LEGAL AND COURT
COSTS, INCLUDING ANY INCURRED ON APPEAL OR IN CONNECTION WITH BANKRUPTCY OR
INSOLVENCY, WHETHER OR NOT ANY LAWSUIT OR PROCEEDING IS EVER FILED WITH RESPECT
HERETO.


14.                                 SEVERABILITY; INVALIDITY.  THE BORROWER AND
HOLDER INTEND AND BELIEVE THAT EACH PROVISION IN THIS NOTE COMPORTS WITH ALL
APPLICABLE LOCAL, STATE AND FEDERAL LAWS AND JUDICIAL DECISIONS.  HOWEVER, IF
ANY PROVISIONS, PROVISION, OR PORTION OF ANY PROVISION IN THIS NOTE IS FOUND BY
A COURT OF COMPETENT JURISDICTION TO BE IN VIOLATION OF ANY APPLICABLE LOCAL,
STATE OR FEDERAL ORDINANCE, STATUTE, LAW, OR ADMINISTRATIVE OR JUDICIAL
DECISION, OR PUBLIC POLICY, AND IF SUCH COURT WOULD DECLARE SUCH PORTION,
PROVISION OR PROVISIONS OF THIS NOTE TO BE ILLEGAL, INVALID, UNLAWFUL, VOID OR
UNENFORCEABLE AS WRITTEN, THEN IT IS THE INTENT OF ALL PARTIES HERETO THAT SUCH
PORTION, PROVISION OR PROVISIONS SHALL BE GIVEN FORCE AND EFFECT TO THE FULLEST
POSSIBLE EXTENT THEY ARE LEGAL, VALID AND ENFORCEABLE, AND THE REMAINDER OF THIS
NOTE SHALL BE CONSTRUED AS IF SUCH ILLEGAL, INVALID, UNLAWFUL, VOID OR
UNENFORCEABLE PORTION, PROVISION OR PROVISIONS WERE SEVERABLE AND NOT CONTAINED
HEREIN, AND THE RIGHTS, OBLIGATIONS AND INTEREST OF THE BORROWER AND HOLDER
HEREOF UNDER THE REMAINDER OF THIS NOTE SHALL CONTINUE IN FULL FORCE AND EFFECT.


15.                                 USURY.  ALL TERMS, CONDITIONS AND AGREEMENTS
HEREIN ARE EXPRESSLY LIMITED SO THAT IN NO CONTINGENCY OR EVENT WHATSOEVER,
WHETHER BY ACCELERATION OF MATURITY OF THE UNPAID PRINCIPAL BALANCE HEREOF, OR
OTHERWISE, SHALL THE AMOUNT PAID OR AGREED TO BE PAID TO THE HOLDERS HEREOF FOR
THE USE, FORBEARANCE OR DETENTION OF THE MONEY ADVANCED HEREUNDER EXCEED THE
HIGHEST LAWFUL RATE PERMISSIBLE UNDER APPLICABLE LAWS.  IF, FROM ANY
CIRCUMSTANCES WHATSOEVER, FULFILLMENT OF ANY PROVISION HEREOF SHALL INVOLVE
TRANSCENDING THE LIMIT OF VALIDITY PRESCRIBED BY LAW WHICH A COURT OF COMPETENT
JURISDICTION MAY DEEM APPLICABLE HERETO, THEN IPSO FACTO, THE OBLIGATION TO BE
FULFILLED SHALL BE REDUCED TO THE LIMIT OF SUCH VALIDITY, AND IF UNDER ANY
CIRCUMSTANCES THE HOLDER HEREOF SHALL EVER RECEIVE AS INTEREST AN AMOUNT WHICH
WOULD EXCEED THE HIGHEST LAWFUL RATE, SUCH AMOUNT WHICH WOULD BE EXCESSIVE
INTEREST SHALL BE APPLIED TO REDUCTION OF THE UNPAID PRINCIPAL BALANCE DUE
HEREUNDER AND NOT TO THE PAYMENT OF INTEREST.


16.                                 ASSIGNMENT.  THE BORROWER MAY NOT TRANSFER,
ASSIGN OR DELEGATE ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER.  THIS NOTE SHALL
ACCRUE TO THE BENEFIT OF HOLDER AND ITS SUCCESSORS AND SHALL BE BINDING UPON THE
UNDERSIGNED AND ITS SUCCESSORS.  HOLDER SHALL HAVE THE RIGHT, WITHOUT THE
CONSENT OF THE BORROWER, TO TRANSFER OR ASSIGN, IN WHOLE OR IN PART, ITS RIGHTS
AND INTERESTS IN AND TO THIS NOTE, PROVIDED SUCH TRANSFER COMPLIES WITH ALL
APPLICABLE STATE AND FEDERAL SECURITIES LAWS.  AS USED HEREIN, THE TERM “HOLDER”
SHALL MEAN AND INCLUDE SUCH SUCCESSORS AND ASSIGNS.


17.                                 NOTICES.  ANY NOTICES REQUIRED OR PERMITTED
TO BE GIVEN UNDER THE TERMS OF THIS NOTE SHALL BE SENT OR DELIVERED PERSONALLY
OR BY COURIER (INCLUDING A RECOGNIZED, RECEIPTED OVERNIGHT DELIVERY SERVICE) OR
BY FACSIMILE (WITH A COPY SENT BY A RECOGNIZED, RECEIPTED OVERNIGHT DELIVERY
SERVICE) AND SHALL BE EFFECTIVE UPON RECEIPT, IF DELIVERED PERSONALLY


 

7

--------------------------------------------------------------------------------



                                                OR BY COURIER (INCLUDING A
RECOGNIZED OVERNIGHT DELIVERY SERVICE) OR BY FACSIMILE, IN EACH CASE ADDRESSED
TO A PARTY.  THE ADDRESSES FOR SUCH COMMUNICATIONS SHALL BE:


IF TO THE BORROWER:


 


TOWER TECH HOLDINGS INC.


100 MARITIME DRIVE, SUITE 3C


MANITOWOC, WISCONSIN 54220


TELEPHONE: (920) 684-5531


FACSIMILE: (920) 684-5579


ATTENTION: MR. RAYMOND L. BRICKNER, III


 


IF TO HOLDER:


 


TONTINE OVERSEAS FUND, LTD.


55 RAILROAD AVENUE, 1ST FLOOR


GREENWICH, CONNECTICUT 06830


ATTENTION: MR. JEFFREY L. GENDELL


TELEPHONE: (203) 769-2000


FACSIMILE: (203) 769-2010

 


EACH PARTY SHALL PROVIDE NOTICE TO THE OTHER PARTY OF ANY CHANGE IN ADDRESS.


18.                                 AMENDMENT.  THE PROVISIONS OF THIS NOTE MAY
BE AMENDED ONLY BY A WRITTEN INSTRUMENT SIGNED BY THE BORROWER AND HOLDER.


19.                                 GOVERNING LAW.  THIS NOTE AND THE RIGHTS AND
OBLIGATIONS OF ALL PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE LAWS OF THE STATE OF WISCONSIN.


20.                                 JURISDICTION; WAIVER OF JURY TRIAL.  ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS NOTE SHALL BE FILED,
TRIED AND LITIGATED IN THE STATE AND FEDERAL COURTS LOCATED IN WISCONSIN.  THE
BORROWER WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS NOTE, INCLUDING CONTRACT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  THE BORROWER HAS REVIEWED
THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES THE AFORESAID TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY
OF THIS NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[Signature page follows]

 

 

8

--------------------------------------------------------------------------------


EXECUTED AND DELIVERED at Manitowoc, Wisconsin as of the date written below.

 

                                                                                                               
TOWER TECH HOLDINGS INC.

Dated as of October 19, 2007

By:

/s/ Steven A. Huntington

 

Name:

Steven A. Huntington

 

Title:

Chief Financial Officer

 

 

 

 

 

[Signature page Tontine Capital Oversees Fund Ltd. Senior Subordinated
Convertible Promissory Note]

9

--------------------------------------------------------------------------------